Case 1:05-md-01720-MKB-JO Document 7951 Filed 05/27/20 Page 1 of 2 PageID #: 117275

                                                      Boca Raton             Melville                  San Diego
                                                      Chicago                Nashville                 San Francisco
                                                      Manhattan              Philadelphia              Washington, D.C.




                                                          May 27, 2020

                                                                                                                             VIA ECF


    The Honorable Margo K. Brodie                                    Magistrate Judge James Orenstein
    United States District Court                                     United States District Court
      for the Eastern District of New York                             for the Eastern District of New York
    225 Cadman Plaza East                                            225 Cadman Plaza East
    Courtroom 6F                                                     Room 1227 South
    Brooklyn, NY 11201                                               Brooklyn, NY 11201

              Re:      In re Payment Card Interchange Fee and Merchant Discount Antitrust Litigation,
                       No. 1:05-MD-1720 (MKB)(JO)

   Dear Judges Brodie and Orenstein:

            Rule 23(b)(3) Co-Lead Class Counsel (“Class Counsel”) write to update the Court regarding
   events that have transpired since Class Counsel discovered information about a company called
   United Processing Association (“UPA”). UPA appears to be preying on class members, using the
   settlement as a means to sell processing or other services by falsely telling class members they are
   affiliated with the settlement and demanding in-person visits to class members’ businesses to
   purportedly review and gather 15-years’ worth of processing-related documents and making a number
   of false claims to merchants, including falsely claiming they are with the Federal Trade Commission.

           On May 22, 2020, Class Counsel wrote to the Court to detail calls received by Epiq from class
   members and to provide other information concerning UPA. ECF No. 7946. Since that time, counsel
   for UPA has surfaced and today the parties held a call regarding the matter. Counsel for UPA has
   not had a chance to fully discuss the matter with UPA. Class Counsel provided a detailed explanation
   of the current situation and provided counsel for UPA a list of questions regarding UPA or its agents’
   conduct related to MDL 1720. The parties agreed to speak again on Friday, May 29, 2020, and UPA’s
   counsel has committed to providing a detailed response in the coming days. It was a productive, but
   very preliminary discussion.

          Additionally, as we noted in our May 22, 2020 letter, we had contacted the U.S. Attorneys’
   Office in Arizona to provide information regarding UPA. ECF No. 7946 at 1 n.1. Today, Class
   Counsel received a call from a Special Agent with the U.S. Secret Service regarding the matter. Class
   Counsel provided a detailed description of the events regarding UPA to the agent.




   4845-9656-3133.v1
      65 5 West Bro adw ay , Su i te 1 900   San Di ego, CA 921 01    Tel 61 9-2 31- 1 05 8   F ax 61 9- 231 -7 423   rgrd la w.com
Case 1:05-md-01720-MKB-JO Document 7951 Filed 05/27/20 Page 2 of 2 PageID #: 117276




   The Honorable Margo K. Brodie
   Magistrate Judge James Orenstein
   May 27, 2020
   Page 2


              We propose providing the Court an additional update by Wednesday, June 3, 2020, at the
   latest.

                                          Respectfully submitted,

      /s/ K. Craig Wildfang            /s/ H. Laddie Montague, Jr.     /s/ Alexandra S. Bernay
      K. Craig Wildfang                H. Laddie Montague, Jr.         Patrick J. Coughlin
      Thomas J. Undlin                 Merrill G. Davidoff             Alexandra S. Bernay
      Robins Kaplan LLP                Berger Montague PC              Robbins Geller Rudman
                                                                          & Dowd LLP

   cc:        All Counsel via ECF




   4845-9656-3133.v1
